Citation Nr: 0515863	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  04-01 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to an initial rating in excess of 10 percent 
for migraine headaches.

2.	Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel










INTRODUCTION


The veteran, who is the appellant in this case, served on 
active duty from 
January 1979 to July 2001.

This matter arises before the Board of Veterans' Appeals 
(Board) from July 2001 and January 2003 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma which granted service connection for 
migraine headaches, assigning an initial 10 percent rating; 
and denied service connection for hypertension.

It is noted that in August 2001, the veteran submitted a 
timely Notice of Disagreement in response to the July 2001 
rating decision, which granted service connection for 
migraine headaches, but assigned an initial 10 percent 
rating. Therefore, the issue of entitlement for an increased 
rating for migraine headaches will be treated as an initial 
increase claim.


FINDING OF FACT

The veteran's service-connected migraine headaches disability 
is manifested by completely prostrating migraine headaches 
that occur frequently, approximately three times per week, 
that last for most of the day, characterized by sensitivity 
to light and sound, and a stabbing pain in the eye and neck, 
which results in nausea and olfactory aura; on days when the 
completely prostrating migraines do not occur, the veteran is 
affected by severe headaches that limit his concentration and 
working capability; medication, including Imitrex has 
gradually become ineffective at aborting and treating the 
migraine attacks.





CONCLUSION OF LAW

The schedular criteria for an initial increased rating to 50 
percent for the veteran's service-connected migraine 
headaches disability have been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA). See 
38 U.S.C.A. §§ 5103, 5103A (West 2002). VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim. 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004). VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim. 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004). As the 
veteran is being granted the maximum schedular rating benefit 
permitted for his disability, it is determined that no 
further development is required under the Veterans Claims 
Assistance Act of 2000.


Factual Background 

A VA QTC examination was conducted in May 2001. The 
examination reported a history of migraine headaches that 
occurred mainly on the right side of the head every three 
days. If left untreated, they could reportedly last an entire 
day. The headaches were often accompanied by blurred vision, 
light sensitivity, and nausea. The veteran reported that this 
condition often occurred twice a week and could last 6 to 12 
hours. There were no known aggravating factors but he took 
Imitrex to help abort the attacks. He did not have any tics 
or paramyoclonus complex. There was no loss of consciousness, 
seizure activities or loss of power in the extremities. He 
could sit for hours at a time, stand two hours at a time, and 
walk four miles at a time. The examiner diagnosed the veteran 
with migraine headaches, neurologically, with no localizing 
signs. At a QTC dental examination in May 2001, the examiner 
noted spasms of the muscles of mastication (chewing motion) 
associated with the chronic migraine headaches.

Throughout 2000 and 2003, the veteran was treated by Dr. C.M. 
for his migraine headaches. During this period of time, the 
physician prescribed various medication to treat and 
alleviate the severity and frequency of the headaches. In a 
December 2000 note, the headaches were noted to be occurring 
every three days. The right sided pain was often preceded by 
an aura of twitching, often associated with nausea, usually 
with photophobia, phonophobia, which worsened with activity. 
He was prescribed various migraine preventative medication 
but developed various side effects. The physician prescribed 
Imitrex 50 mg for the headaches, which was later increased to 
100 mg, which was reportedly more effective at alleviating 
the headaches. 

In July 2001, Dr. C.M. reported that the veteran continued to 
complain of headaches on the average of four a week. The 100 
mg Imitrex medication reliably alleviated the headaches as 
they occurred, but the physician prescribed Neurontin 300 to 
help aid in preventing their occurrence. The physician noted 
that the veteran took four Imitrex doses a week, but that 
this was not an inappropriate amount for someone who had 
failed other migraine preventers and had a severe case of 
migraines.

In March 2002, Dr. C.M. provided a note, which indicated that 
the veteran continued to have well-defined migraine headaches 
with normal imaging studies, a normal neurologic examination, 
and a failure to respond to the usual migraine preventers 
including beta blockers, calcium channel blockers, severe 
varieties of anti-seizure medications, and amitriptyline. The 
physician recommended that the veteran take Imitrex 100 mg as 
needed at the onset of the headache, but not more than 2 in a 
24 hour period, and no more than 4 in a week.

The veteran submitted a statement in June 2002 indicating his 
heavy usage of Imitrex. He indicated that he used 3 times the 
monthly maximum of Imitrex to abort his migraines as they 
occurred. He indicated that he sometimes took a second dosage 
an hour after the first dosage if the first dosage failed to 
abort the attack. However, he reported that even this did not 
always interrupt the attack. He indicated that Imitrex had 
begun to cause side effects to his heart and that he could 
soon be left with a choice of having uncontrolled migraines 
every three days or possibly risk further damage to his 
heart.

VA treatment notes in August 2002 indicated the veteran 
continued to complain of headaches that occurred every 3 days 
for 6-12 hours. The pain was described as a stabbing right 
eye pain that traveled to the back of the neck after 20 
minutes. The veteran indicated that the pain began 5-6 years 
ago, but had gradually increased in frequency over time. 

In November 2002, Dr. C.M. indicated in a letter that the 
veteran reported great difficulty concentrating during the 
occurrence of his migraine attacks, and that they were 
interfering in his ability to function as a student.

In February 2003, Dr. C.M. indicated that the veteran had 
related to him that the Imitrex medication had quit working. 
The physician prescribed Axert, but that did not work either. 
The physician advised the veteran to limit and restrict the 
frequency of use of his triptan medication to avoid rebound 
headaches.

The veteran submitted a statement in July 2003 claiming that 
his migraine attacks were occurring every 3 days consistently 
and that the attacks were completely disabling when not 
aborted. He indicated that in the last few months, the 
attacks had increased in severity and frequency and were not 
aborted by medication. He claimed that he was now bedridden 
once every two and a half days. He also indicated that the 
usage of medication such as Axert and triptan drugs had been 
discontinued due to dependency complications. As a result, he 
claimed to have uncontrolled migraines with no relief. He has 
continued to try to use Imitrex 100 mg, but the dosage has 
been limited due to potential complications of higher 
dosages.

In November 2003, the veteran was treated by Dr. J.C. A 
letter by the physician noted that the veteran was treated 
with new medication, including methadone, but he experienced 
side effects such as dizziness and unsteadiness, causing the 
dosage to be cut back. It was noted that over the last three 
weeks, the veteran had 5 disabling, and 14 severe headaches. 
The disabling headaches were consistent with a sharp stab in 
the eye with nausea, photophobia, and phonophobia. The 
physician noted that the veteran may have an olfactory aura 
with these headaches and that although the severe headaches 
were not quite as bad, they were manifested by more neck 
pain. The physician indicated his impression that the 
veteran's condition presented a very frustrating situation. 
Everything that had been tried had not produced improvement 
for the veteran. The veteran was unable to take enough 
methadone to produce any improvement in his headache.

In December 2003, the veteran submitted a statement 
indicating that his migraine attacks have grown worse. He 
claims that he is disabled by the condition for 20 hours 
every three days and limited to less than 50% capability on 
the other 2 days, claiming to have no migraine free days now. 
He indicated that he tried taking methadone to abort the 
attacks but nothing has worked. He described the possibility 
of an experimental brain stimulator treatment but indicated 
that he was reluctant to join the study at this time.


Law and Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition. In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial rating assigned following 
the grant of service connection for his claimed disability in 
July 2001. Therefore, all of the evidence following the grant 
of service connection (not just the evidence showing the 
present level of disability) must be considered in evaluating 
the veteran's claim. 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004). The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from the 
service-connected disability. 38 C.F.R. § 4.1. (2004). Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2004).

The veteran's migraine headaches disability is rated under 
the criteria in the rating schedule for migraines, contained 
in 38 C.F.R. § 4.124a, Diagnostic Code 8100. As noted, the 
applicable rating criteria link the disability rating for 
migraine headaches to two elements: severity and frequency. 
It is not sufficient to demonstrate the existence of a 
particular frequency of headaches; the headaches must be of a 
specific prostrating character. Migraines with characteristic 
prostrating attacks averaging one episode in 2 months over 
the last several months warrant the assignment of a 10 
percent evaluation. A 30 percent evaluation is warranted for 
migraines with characteristic prostrating attacks occurring 
on an average of once a month over the last several months. A 
50 percent evaluation is warranted for migraines with very 
frequent and completely prostrating and prolonged attacks 
which produce severe economic inadaptability. The rating 
schedule does not provide for higher than a 50 percent 
evaluation for headaches.

The evidence indicates that since service, the severity and 
frequency of the veteran's migraine headaches have fluctuated 
depending on whether his medication was effective at the 
time. His treating physicians have attempted to treat the 
attacks in progress with medication with varying degrees of 
success. Attempts to prevent the attacks through medication 
have been met with limited effectiveness. The evidence 
indicates that the only medication that has been generally 
effective in alleviating the pain during attacks is Imitrex 
100 mg, used during the onset of the migraine headache 
attack. However, the veteran has indicated that the 
medication has only been successful in aborting about half of 
the attacks and has become less and less effective. In 
November 2002, Dr. C.M. gave the veteran a recommendation 
letter for reasonable accommodations due to his inability to 
keep up with his school work. Due to his migraines, the 
veteran was unable to concentrate properly as he often 
experienced severe light and sound sensitivity, along with 
nausea and vomiting. 

In his December 2003 statement, the veteran indicated that 
Imitrex 100 mg was now only working about once or twice a 
month. He reported that he had been working as a part time 
substitute teacher. A January 2004 note from the Oklahoma 
City Public Schools indicates that he had to leave in 
December 2003 due to his migraine headache condition. 

The veteran indicates that his migraine attacks have become 
worse as medication has become largely ineffective in 
aborting the attacks. He indicates in December 2003 that he 
currently suffers from severe migraine headaches on an 
average of three times a week, for about 20 hours on each 
day. He indicates that he is limited to 50% capability on the 
other days and that he is left with no migraine free days. He 
often has to resort to bed rest during the severe attacks. 
Medication only occasionally works in aborting the attacks, 
but medication has become less effective in alleviating the 
effects. He describes the severity of the pain as 10/10, and 
describes it as a sharp stab sensation in his eye that 
affects his neck region, and results in photophobia, 
phonophobia, and nausea. The veteran's treating physician, 
Dr. J.C. has indicated that the veteran's condition presents 
a very frustrating situation as it has been resilient to 
treatment by medication.

Thus the evidence and the veteran's contentions indicate the 
headaches are prostrating in nature. Such evidence more 
nearly approximates the criteria for a 50 percent schedular 
rating noted above, as they not only occur more than once a 
month, but they occur rather frequently and are completely 
prostrating and prolonged attacks. They have also severely 
affected his ability to sustain his current academic and 
employment situation. At the very least, the medical opinions 
and the veteran's contentions are in relative equipoise with 
respect to the question of whether or not a rating increase 
to 50 percent is warranted for the veteran's service-
connected migraine headache disorder. In such cases, all 
reasonable doubt is resolved in favor of the veteran. 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.3 (2004). Accordingly, a 50 percent rating is granted for 
migraine headaches.

In arriving at the foregoing decisions, the Board has also 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected claim. The evidence, however, 
does not show such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards in rating the disabilities. 38 C.F.R. § 3.321(b)(1) 
(2004). Rather, the record shows that the manifestations of 
the service-connected migraine headache disability are those 
contemplated by the regular schedular standards. It must be 
emphasized that the disability ratings are not job specific. 
They represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military service 
and their residual conditions in civilian occupations. 
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations of illnesses proportionate to the severity 
of the several grades of disability. 38 C.F.R. § 4.1 (2004). 
Absent evidence to the contrary, the Board finds no reason 
for further action under 38 C.F.R. § 3.321(b)(1) (2004).


ORDER

Entitlement to an evaluation of 50 percent for service-
connected migraine headaches is granted.



REMAND

The veteran is seeking service connection for his 
hypertension disability. Post-service medical records 
indicate his blood pressure has fluctuated.

In a December 2000 note by Dr. C.M., the physician notes a 
reported history of high blood pressure. In June 2003, Dr. 
J.C. indicated a reported history of hypertension. Upon 
examination, the physician noted his impression that the 
veteran appeared to have hypertension and hypertensive 
cardiovascular disease.

An August 2000 service medical record note from Tinker 
Airforce Base indicates the veteran's medications at the time 
included Verapamil. In his July 2003 statement, the veteran 
indicates that he has a history of taking medication to 
control his blood pressure, and has used Verapamil since 
December 1998 until January 2001 for his migraines, until the 
medication stopped working. The veteran indicates that the 
medication may have masked his high blood pressure problems 
until recently. He claims that he is currently taking Zestril 
10 mg daily for high blood pressure and is not aware that he 
is taking it for any other reason.

The VA's duty to assist requires that the veteran be afforded 
a VA examination with respect to his disability, which should 
take into account the records of the veteran's prior medical 
history, and include an opinion as to the etiology of his 
disability before a decision concerning his appeal can be 
made. See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991). The veteran has 
not been provided a VA medical opinion that expressed whether 
or not the veteran's current condition is the result of an 
injury or disease incurred in or aggravated in service.

Therefore, in light of the foregoing, further development of 
the record is warranted prior to final appellate 
consideration. Accordingly, the case is REMANDED for the 
following actions:

1.	Schedule the veteran for a VA cardiovascular 
examination to determine the nature, etiology, 
and extent of any hypertension disability. All 
indicated tests and studies must be performed, 
and any indicated consultations must be 
scheduled. Hypertension or isolated systolic 
hypertension must be confirmed by readings taken 
two or more times on at least three different 
days. 38 C.F.R. § 4.104, DC 7101, Note 1 (2004). 
The claims folder must be made available to the 
examiner for review, and the examiner must 
verify that it has, in fact, been reviewed.  The 
report of the examination must include a 
response to each of the following items:

A.	Does the veteran have hypertension 
(hypertension exists where diastolic blood 
pressure is predominantly 90mm or greater; 
isolated systolic hypertension exists when 
systolic blood pressure is predominantly 
160mm or greater with a diastolic blood 
pressure of less than 90 mm)?

B.	If the answer to item (A) is yes, the 
examiner should state a medical opinion, 
based on the entire record, as to the date 
of onset of the first clinical 
manifestations of hypertension.

C.	If the answer to item (A) is yes, the 
examiner should state a medical opinion, 
based on the entire record, whether it is 
at least as likely as not (i.e., 
probability 50 percent or greater) that the 
hypertension is the result of any disease 
or injury the veteran had during service. 

D.	If it is not feasible to answer any of 
these questions, this should be so stated.

2.	When all of the foregoing actions have been 
completed and all indicated development has been 
undertaken, the issue of entitlement to service 
connection for hypertension should be re-
adjudicated. If the benefits sought on appeal 
are not granted to the veteran's satisfaction, 
he and his representative must be furnished a 
Supplemental Statement of the Case and afforded 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment. The law requires that 
all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


